DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
said tabbing wires are carried by tape (51) and the tabbing wires (52: 74a, 74b) carried by the tape (51) contacts the topside (6) and the backside (7) of the PV cells, 
characterized in that the tape (51) carrying the tabbing wires have an extra continuous strip of tape (61) positioned on the first tape (51) and that the extra continuous strip of tape completely or partly covers the tabbing wire (52) and 
that the extra continuous strip of tape (61) stretches along the tabbing wire (52).
in claim 4:
said tabbing wires are carried by tape (51) and the tabbing wires (52) carried by the tape contacts the topside (6) and the backside (7) of the PV cells , 
characterized in that the tape (51) carrying tabbing wires (52) have short discontinuous extra strips of tape (101) placed on the tape (51) and above the tabbing wires 52 and 


The closest relevant prior art references are: US 2017/0141253, US 2009/0255565.  The references disclose discontinuous strips of tape (Fig. 12, 24c in US2009/0255565; Fig. 2, 32 in US2017/0141253), but do not teaches that the strips are extra strips in addition to a tape that carries tabbing wire, that the strips are above the tabbing wire, and 
that the extra strips either stretch along the tabbing wire in the case of claim 1 ,
or the extra strips stretch over a gate between cut tabbing wires in the case of claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826